DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 August 2022 has been entered.

Status of Claims
Claims 1-14 as amended in applicant’s response dated 11 August 2022 and new claims 15-17 are presently under consideration.
Applicant’s amendments to the claims filed with the response dated 11 August 2022 have overcome the prior art grounds of rejection of record. These rejections are therefore withdrawn.
Upon further search and consideration of applicant’s new and newly amended claims, new art was uncovered and a new grounds of rejection is set forth below.
Applicant’s new claim 15 has raised new issues of indefiniteness under 35 USC 112(b) explained below.
Applicant’s arguments and remarks where applicable are addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites “wherein the plurality of photovoltaic units is arranged in a pattern in which positive contact terminals of each group of four adjacent photovoltaic units are arranged in a positive terminal group and negative contact terminals of each group of four adjacent photovoltaic units are arranged in a negative terminal group” but claim 15 lacks antecedent basis for the recitation “each group of four adjacent photovoltaic units” as claim 15 and claim 1 from which claim 15 depends do not recite or previously define a particular number of photovoltaic units or adjacent photovoltaic units within the plurality of photovoltaic units. As such, the scope of claim 15 cannot be properly determined and is rendered indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7-8, 11-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dorn et al (US 2008/0142071), and further in view of Koyuncu et al (WO 2012171679A1, reference made to attached English machine translation).

Regarding claim 1 Dorn discloses a photovoltaic module comprising a plurality of photovoltaic units ([0039]-[0042], Figs. 1C-1E and 4E see: PV cells 3 (not shown in Fig. 4E for clarity)) each having a positive contact terminal and a negative contact terminal ([0018] see: PV cells in the module have first and second polarity electrodes (p and n electrodes)), and a single layer back contact substrate ([0039]-[0042], Figs. 4A and 4E see: traces 5 and bus lines 7 formed on a flexible substrate shown as a single layer), 
wherein the single layer back contact substrate comprises 
a positive surface part electrically connected to the positive contact terminal of each of the plurality of photovoltaic units ([0039]-[0042], Figs. 4A and 4E see: traces 5 and bus lines 7 connected to positive output lead 55 and also to the positive contacts of the PV cells for parallel electrical connection), 
a negative surface part electrically connected to the negative contact terminal of each of the plurality of photovoltaic units ([0039]-[0042], Figs. 4A and 4E see: traces 5 and bus lines 7 connected to negative output lead 55 and also to the negative contacts of the PV cells for parallel electrical connection),  and 
the photovoltaic module further comprising at least one contact bridge in a layer of the photovoltaic module overlaying the single layer back contact substrate, the at least one contact bridge providing an electrical connection between two electrically separated sub-parts of the negative surface part or between two electrically separated sub-parts of the positive surface part ([0039]-[0042], [0026]-[0030], Figs. 4A, 4E, and 2A-2C see: electrically separated traces 5 and bus lines 7 forming either the positive or negative electrical connections are electrically connected by bridges or interconnects 57 or 59).
Dorn does not explicitly disclose the contact bridge crossing a sub-part of opposite polarity between said two electrically separated sub-parts.
Koyuncu teaches a photovoltaic module with a back contact substrate where at least one contact bridge in a layer of the photovoltaic module overlaying the back contact substrate providing an electrical connection between two electrically separated sub-parts where the contact bridge crosses a sub-part of opposite polarity between said two electrically separated sub-parts (Koyuncu, [0051]-[0053] Figs. 2A-2B, see: first and second connecting lines 4a, 4b of opposite polarity, in a single layer as conducting layer 17a on carrier substrate 15 where bridge 8 formed of contact points 19.1, 19.2 and lower conductive layer 17b which overlays the back of carrier substrate 15 and connects two electrically separated sub-parts of first connecting lines 4a while crossing over second connecting line 4b which is an opposite polarity). Koyuncu teaches this contact bridge allows relatively small modifications to the photovoltaic module to produce both serial and parallel interconnections in an unintensive manner (Koyuncu, [0052]-[0053]).
Dorn and Koyuncu are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Dorn in view of Koyuncu such that the contact bridge of Dorn crosses a sub-part of opposite polarity between said two electrically separated sub-parts as taught by Koyuncu (Koyuncu, [0051]-[0053] Figs. 2A-2B, see: first and second connecting lines 4a, 4b of opposite polarity, in a single layer as conducting layer 17a on carrier substrate 15 where bridge 8 formed of contact points 19.1, 19.2 and lower conductive layer 17b which overlays the back of carrier substrate 15 and connects two electrically separated sub-parts of first connecting lines 4a while crossing over second connecting line 4b which is an opposite polarity) as Koyuncu teaches this contact bridge allows relatively small modifications to the photovoltaic module to produce both serial and parallel interconnections in an unintensive manner (Koyuncu, [0052]-[0053]).

Regarding claim 2 modified Dorn discloses the photovoltaic module according to claim 1, wherein each of the photovoltaic units comprises a single photovoltaic cell ([0018] see: each PV cell is a single PV cell).

Regarding claim 4 modified Dorn discloses the photovoltaic module according to claim 1, wherein the at least one contact bridge is located within a perimeter of the PV module ([0039]-[0042], Figs. 4A, 4E, see: bridges or interconnects 57 or 59 are within the perimeter of the PV module formed form roll 51).

Regarding claim 7 modified Dorn discloses the photovoltaic module according to claim 1, wherein the at least one contact bridge comprises an electrically conductive connection member ([0039]-[0042], [0026]-[0030], Figs. 4A, 4E, and 2A-2C see: conductive bridges or interconnects 57 or 59 can be formed from a suitable conductive material such as aluminum or copper).  

Regarding claim 8 modified Dorn discloses the photovoltaic module according to claim 7, wherein the electrically conductive connection member overlays the single layer back contact substrate ([0039]-[0042], [0026]-[0030], Figs. 4A, 4E, and 2A-2C see: conductive bridges or interconnects 57 or 59 overlay the traces 5 and bus lines 7 they are to interconnect).

Regarding claim 11 modified Dorn discloses the photovoltaic module according to claim 1, wherein each one of the plurality of photovoltaic units is a rectangular cell (Figs. 1C-1E see: square (rectangular) shaped PV cells 3).  

Regarding claim 12 modified Dorn discloses the photovoltaic module according to claim 1, wherein the negative surface part and/or the positive surface part comprise a plurality of polygon shaped surface elements ([0039]-[0042], Figs. 4A, 4E, see: traces 5 and bus lines 7 are rectangular polygon shapes).  

Regarding claim 13 modified Dorn discloses the photovoltaic module according to claim 12, wherein the polygon shaped surface elements are interconnected by a line part in the single layer back contact substrate or by the at least one contact bridge ([0039]-[0042], Figs. 4A, 4E, see: traces 5 are interconnected in a comb shaped manner and bus lines 7 are interconnected to traces 5 through conductive bridges 57 or 59).

Regarding claim 16 modified Dorn discloses the photovoltaic module according to claim 1, wherein the contact bridge is an electrically conductive connection member in the form of one selected from a wire, a tab and a thin film conductive sheet ([0039]-[0042], [0026]-[0030], Figs. 4A, 4E, and 2A-2C see: conductive bridges or interconnects 57 or 59 can be formed from a suitable conductive material such as aluminum or copper (thin film conductive sheet)).  

Regarding claim 17 modified Dorn discloses the photovoltaic module according to claim 1, wherein the electrical connection between two electrically separated sub-parts of the negative surface part or between two electrically separated sub-parts of the positive surface part, is ohmic ([0039]-[0042], [0026]-[0030], Figs. 4A, 4E, and 2A-2C see: conductive bridges or interconnects 57 or 59 can be formed from a suitable conductive material such as aluminum or copper which are ohmic conductors (metals)).



Claims 1-2, 4-5, 7-8, 10-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al (US 4,045,245), and in further view of Dorn et al (US 2008/0142071), and further in view of Koyuncu et al (WO 2012171679A1, reference made to attached English machine translation).

Regarding claim 1 Coleman discloses a photovoltaic module comprising a plurality of photovoltaic units each having a positive contact terminal and a negative contact terminal (C2/L41-66, Figs. 1-2 see: solar cells 18 each having an upper metallization pattern and a bottom metallized surface), and a single layer back contact substrate (C3/L15-25, Figs. 1-2 see: coplanar conductors 30 and 32 in a single layer formed by removing conductor material forming a gap 62), 
wherein the single layer back contact substrate comprises 
a positive surface part electrically connected to the positive contact terminal of each of the plurality of photovoltaic units (C3/L15-25, Figs. 1-2 see: conductive layer 32 contacted to the bottom metallization of solar cells 18), 
a negative surface part electrically connected to the negative contact terminal of each of the plurality of photovoltaic units (C3/L40-55, Figs. 1-2 see: conductive layer 30 contacted to the upper metallization of solar cells 18), and 
the photovoltaic module further comprising at least one contact bridge in a layer of the photovoltaic module overlaying the single layer back contact substrate (C2/L66-68, C3/L1-3, C3/L40-55 Figs. 1-2 see: conductors/tabs 36/361/362/363 such as wires or straps), the at least one contact bridge providing an electrical connection in the negative surface part and/or in the positive surface part (C2/L66-68, C3/L1-3, C3/L40-55 Figs. 1-2 see: conductors/tabs 36/361/362/363 providing electrical connection between upper metallization of solar cells 18 and conductor 30).
Coleman does not explicitly disclose where the at least one contact bridge provides an electrical connection between two electrically separated sub-parts of the negative surface part or between two electrically separated sub-parts of the positive surface part.
Dorn teaches a photovoltaic module comprising at least one contact bridge where the at least one contact bridge provides an electrical connection between two electrically separated sub-parts of the negative surface part or between two electrically separated sub-parts of the positive surface part (Dorn, [0039]-[0042], [0026]-[0030], Figs. 4A, 4E, and 2A-2C see: electrically separated traces 5 and bus lines 7 forming either the positive or negative electrical connections are electrically connected by bridges or interconnects 57 or 59). Dorn teaches this allows selective configuration or reconfiguration of the solar cells within the module to provide the desired series and parallel interconnection of cells (Dorn, [0026]-[0027], [0039], [0042]).
Dorn and Coleman are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Coleman in view of Dorn such that the at least one contact bridge of Coleman provides an electrical connection between two electrically separated sub-parts of the negative surface part or between two electrically separated sub-parts of the positive surface part of Coleman as taught by Dorn (Dorn, [0039]-[0042], [0026]-[0030], Figs. 4A, 4E, and 2A-2C see: electrically separated traces 5 and bus lines 7 forming either the positive or negative electrical connections are electrically connected by bridges or interconnects 57 or 59) as Dorn teaches this allows selective configuration or reconfiguration of the solar cells within the module to provide the desired series and parallel interconnection of cells (Dorn, [0026]-[0027], [0039], [0042]).
Modified Coleman does not explicitly disclose the contact bridge crossing a sub-part of opposite polarity between said two electrically separated sub-parts.
Koyuncu teaches a photovoltaic module with a back contact substrate where at least one contact bridge in a layer of the photovoltaic module overlaying the back contact substrate providing an electrical connection between two electrically separated sub-parts where the contact bridge crosses a sub-part of opposite polarity between said two electrically separated sub-parts (Koyuncu, [0051]-[0053] Figs. 2A-2B, see: first and second connecting lines 4a, 4b of opposite polarity, in a single layer as conducting layer 17a on carrier substrate 15 where bridge 8 formed of contact points 19.1, 19.2 and lower conductive layer 17b which overlays the back of carrier substrate 15 and connects two electrically separated sub-parts of first connecting lines 4a while crossing over second connecting line 4b which is an opposite polarity). Koyuncu teaches this contact bridge allows relatively small modifications to the photovoltaic module to produce both serial and parallel interconnections in an unintensive manner (Koyuncu, [0052]-[0053]).
Modified Coleman and Koyuncu are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Coleman in view of Koyuncu such that the contact bridge of modified Coleman crosses a sub-part of opposite polarity between said two electrically separated sub-parts as taught by Koyuncu (Koyuncu, [0051]-[0053] Figs. 2A-2B, see: first and second connecting lines 4a, 4b of opposite polarity, in a single layer as conducting layer 17a on carrier substrate 15 where bridge 8 formed of contact points 19.1, 19.2 and lower conductive layer 17b which overlays the back of carrier substrate 15 and connects two electrically separated sub-parts of first connecting lines 4a while crossing over second connecting line 4b which is an opposite polarity) as Koyuncu teaches this contact bridge allows relatively small modifications to the photovoltaic module to produce both serial and parallel interconnections in an unintensive manner (Koyuncu, [0052]-[0053]).

Regarding claim 2 modified Coleman discloses the photovoltaic module according to claim 1, wherein each of the photovoltaic units comprises a single photovoltaic cell (C2/L30-45 Figs. 1-2 see: solar cells 18 are each a single PV cell).

Regarding claim 4 modified Coleman discloses the photovoltaic module according to claim 1, wherein the at least one contact bridge is located within a perimeter of the PV module (C2/L66-68, C3/L1-3, C3/L40-55 Figs. 1-2 see: conductors/tabs 36/361/362/363 are within the perimeter of solar package 10 defined by sides 13).


Regarding claim 5 modified Coleman discloses the photovoltaic module according to claim 1, wherein the at least one contact bridge is formed by at least two same polarity contact terminals and a cell metallization of a single one of the plurality of photovoltaic units (C2/L66-68, C3/L1-3, C3/L40-55 Figs. 1-2 see: conductors/tabs 36/361/362/363 and upper metallization of solar cell 18).

Regarding claim 7 modified Coleman discloses the photovoltaic module according to claim 1, wherein the at least one contact bridge comprises an electrically conductive connection member (C2/L66-68, C3/L1-3, C3/L40-55 Figs. 1-2 see: conductors/tabs 36/361/362/363 such as wires or straps).  

Regarding claim 8 modified Coleman discloses the photovoltaic module according to claim 7, wherein the electrically conductive connection member overlays the single layer back contact substrate (C2/L66-68, C3/L1-3, C3/L40-55 Figs. 1-2 see: conductors/tabs 36/361/362/363 such as wires or straps overlay conductor 30).

Regarding claim 10 modified Coleman discloses the photovoltaic module according to claim 1, wherein the positive surface part of the single layer back contact substrate is a single electrically conducting surface spanning the photovoltaic module surface (C3/L15-33, Figs. 1-2 see: members 44, 46, 48, 50 can be portions of conductor 32 contacted to solar cell 18), and the at least one contact bridge is provided for the negative surface part only (C2/L66-68, C3/L1-3, C3/L40-55 Figs. 1-2 see: conductors/tabs 36/361/362/363 such as wires or straps connect to conductor 30).  

Regarding claim 11 modified Coleman discloses the photovoltaic module according to claim 1, wherein each one of the plurality of photovoltaic units is a rectangular cell (C5/L5-10 see: solar cells can have a square or rectangular form).

Regarding claim 14 modified Coleman discloses the photovoltaic module according to claim 1, further comprising a positive terminal electrically connected to the positive surface part (C3/L34-39, Figs. 1-2 see: conductor 32 connected to terminal 56), and a negative terminal electrically connected to the negative surface part (C3/L9-10, Figs. 1-2 see: conductor 30 connected to terminal 54), wherein the positive surface part and/or the negative surface part comprises multiple conductive paths towards the associated positive and negative terminal, respectively (C3/L65-68, C4/L1-15, Figs. 1-2 see: conductors 30 and 32 having multiple branching portions such as 32A, 32B, 32C, 32D providing alternate paths to terminals 54 or 56). Furthermore, the claim 14 recitation “for redundant routing of current towards the positive terminal and negative terminal respectively during use” is directed to an intended use of the claimed photovoltaic module. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115. Coleman teaches the claimed structure and is thus fully capable of performing the intended function of providing redundant routing of current towards the positive terminal and negative terminal respectively during use.

Regarding claim 15 modified Coleman discloses the photovoltaic module according to claim 1, and Coleman discloses wherein the plurality of photovoltaic units is arranged in a pattern in which positive contact terminals of each group of four adjacent photovoltaic units are arranged in a positive terminal group and negative contact terminals of each group of four adjacent photovoltaic units are arranged in a negative terminal group (Coleman, Fig. 1 see: contact members 44, 46, 48, 50 and contact members 36, 38, 40, 42 each arranged in a group of 4 for 4 solar cells 18, 20, 22, 24), and positive and negative grid lines are arranged in an intermeshed pattern positioned in the single layer back contact substrate (Coleman, Fig. 1 see: conductive layers 30 and 32 intermeshed in a single layer).  

Regarding claim 16 modified Coleman discloses the photovoltaic module according to claim 1, wherein the contact bridge is an electrically conductive connection member in the form of one selected from a wire, a tab and a thin film conductive sheet  (Coleman, C2/L66-68, C3/L1-3, C3/L40-55 Figs. 1-2 see: conductors/tabs 36/361/362/363 such as wires or straps overlay conductor 30).  

Regarding claim 17 modified Coleman discloses the photovoltaic module according to claim 1, wherein the electrical connection between two electrically separated sub-parts of the negative surface part or between two electrically separated sub-parts of the positive surface part, is ohmic (Koyuncu, [0051]-[0053] Figs. 2A-2B, see: lower conductive layer 17b connecting first connecting lines 4a is a metal (ohmic conductor)).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al (US 4,045,245), in view of Dorn et al (US 2008/0142071), and in view of Koyuncu et al (WO 2012171679A1, reference made to attached English machine translation) as applied to claims 1-2, 4-5, 7-8, 10-11 and 14-17 above, and further in view of Dill et al (WO 89/05521).

Regarding claim 3 modified Coleman discloses the photovoltaic module according to claim 1, but does not explicitly disclose wherein each of the photovoltaic units comprises a string of photovoltaic cells.   
Dill teaches a photovoltaic module comprising photovoltaic units where each photovoltaic unit comprises a string of photovoltaic cells (Dill, Page 5 Lines 5-21, Page 6 Lines 17-27, Page 8 Lines 1-15, Figs. 1-3 see: solar cell panel 90 comprising a plurality of parallel connected solar cell matrices 10 where each solar cell matrix contains a plurality of series connected solar cells 12). Dill teaches this configuration is more resistant to damage and catastrophic power loss as damage to one solar cell matrix will not affect the other parallel connected solar cell matrices and only a small overall power loss to the panel will result (Dill, see Abstract and Page 8 Lines 15-28).
Dill and Coleman are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Coleman in view of Dill such that each of the photovoltaic units of Coleman comprises a string of photovoltaic cells as taught by Dill (Dill, Page 5 Lines 5-21, Page 6 Lines 17-27, Page 8 Lines 1-15, Figs. 1-3 see: solar cell panel 90 comprising a plurality of parallel connected solar cell matrices 10 where each solar cell matrix contains a plurality of series connected solar cells 12) as Dill teaches this configuration is more resistant to damage and catastrophic power loss as damage to one solar cell matrix will not affect the other parallel connected solar cell matrices and only a small overall power loss to the panel will result (Dill, see Abstract and Page 8 Lines 15-28).
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al (US 4,045,245), in view of Dorn et al (US 2008/0142071), and in view of Koyuncu et al (WO 2012171679A1, reference made to attached English machine translation) as applied to claims 1-2, 4-5, 7-8, 10-11 and 14-17 above, and further in view of Dill et al (WO 89/05521) and in further view of Moslehi (US 2015/0194547).

Regarding claim 6 modified Coleman discloses the photovoltaic module according to claim 1, but does not explicitly disclose wherein each photovoltaic unit of  the plurality of photovoltaic units comprises an n x m array of series connected photovoltaic cells, n and m being integer numbers, and wherein the plurality of photovoltaic units are connected in parallel, wherein the series connected photovoltaic cells in a photovoltaic unit of the plurality of photovoltaic units has associated series connections between contact terminals of the n x m series connected photovoltaic cells, provided by connection islands in the single layer back contact substrate surrounded by parts of the single layer back contact substrate forming the negative surface part and/or the positive surface part, wherein the at least one contact bridge comprises one contact bridge for each of two or more photovoltaic units of the plurality of photovoltaic units.  
Dill discloses a photovoltaic module comprising a plurality of photovoltaic units each comprising an n x m array of series connected photovoltaic cells, n and m being integer numbers, and wherein the plurality of photovoltaic units are connected in parallel (Dill, Page 5 Lines 5-21, Page 6 Lines 17-27, Page 8 Lines 1-15, Figs. 1-3 see: solar cell panel 90 comprising a plurality of parallel connected solar cell matrices 10 where each solar cell matrix contains a plurality of series connected solar cells 12), wherein the series connected photovoltaic cells in a photovoltaic unit of the plurality of photovoltaic units has associated series connections between contact terminals of the n x m series connected photovoltaic cells, provided by connection islands surrounded by parts of the single layer back contact substrate forming the negative surface part and/or the positive surface part (Dill, Page 5 Lines 5-21, Page 6 Lines 17-27, Page 8 Lines 1-15, Figs. 1-4 see: series connections between solar cells 12 provided by short strips of copper 44 connecting between metallic strip 62 of one cell and back contact 26 of an adjacent solar cell, where the copper strips are surrounded by the  first bus bar 70 and second bus bar 74), wherein the at least one contact bridge comprises one contact bridge for each of two or more photovoltaic units of the plurality of photovoltaic units (Dill, Page 8 Lines 1-15, Figs. 1-3 see: copper tabs 80 provide connection between the bus bars 70, 74 and contacts 26 and 59 of the solar cell arrays 10). Dill teaches this configuration is more resistant to damage and catastrophic power loss as damage to one solar cell matrix will not affect the other parallel connected solar cell matrices and only a small overall power loss to the panel will result (Dill, see Abstract and Page 8 Lines 15-28).
Dill and Coleman are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Coleman in view of Dill such that each photovoltaic unit of the plurality of photovoltaic units of Coleman comprises an n x m array of series connected photovoltaic cells, n and m being integer numbers, and wherein the plurality of photovoltaic units are connected in parallel as taught by Dill (Dill, Page 5 Lines 5-21, Page 6 Lines 17-27, Page 8 Lines 1-15, Figs. 1-3 see: solar cell panel 90 comprising a plurality of parallel connected solar cell matrices 10 where each solar cell matrix contains a plurality of series connected solar cells 12), wherein the series connected photovoltaic cells in a photovoltaic unit of the plurality of photovoltaic units has associated series connections between contact terminals of the n x m series connected photovoltaic cells, provided by connection islands surrounded by parts of the single layer back contact substrate forming the negative surface part and/or the positive surface part as taught by Dill (Dill, Page 5 Lines 5-21, Page 6 Lines 17-27, Page 8 Lines 1-15, Figs. 1-4 see: series connections between solar cells 12 provided by short strips of copper 44 connecting between metallic strip 62 of one cell and back contact 26 of an adjacent solar cell, where the copper strips are surrounded by the  first bus bar 70 and second bus bar 74), wherein the at least one contact bridge of Coleman comprises one contact bridge for each of two or more photovoltaic units of the plurality of photovoltaic units as taught by Dill (Dill, Page 8 Lines 1-15, Figs. 1-3 see: copper tabs 80 provide connection between the bus bars 70, 74 and contacts 26 and 59 of the solar cell arrays 10) as Dill teaches this configuration is more resistant to damage and catastrophic power loss as damage to one solar cell matrix will not affect the other parallel connected solar cell matrices and only a small overall power loss to the panel will result (Dill, see Abstract and Page 8 Lines 15-28).
Dill does not explicitly disclose said connection islands are in the single layer back contact substrate.
Moslehi teaches a photovoltaic module comprising a plurality of photovoltaic units forming parallel circuits of two or more arrays of series connected photovoltaic cells where connection islands forming the series connections are disposed in a single layer back contact substrate (Moslehi, [0131], [0135], [0251]-[0252], Figs. 11A-11B, 12A-12B and 26-27 see: master cells (icells) having a plurality of isles (I1, I2, I3 I4) sub-cells are series interconnected through patterned M2 layer of series connectors 172 and fingers 174, 176 provided in a backplane layer). Moslehi teaches providing the series interconnections in the same back contact layer pattern simplifies manufacturing steps by eliminating the additional step of individually stringing or tabbing the photovoltaic cells in series (Moslehi, [0098]).
Moslehi and modified Coleman are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Coleman in view of Moslehi such that the connection islands of modified Coleman are in the single layer back contact substrate of Modified Coleman as taught by Moslehi (Moslehi, [0131], [0135], [0251]-[0252], Figs. 11A-11B, 12A-12B and 26-27 see: master cells (icells) having a plurality of isles (I1, I2, I3 I4) sub-cells are series interconnected through patterned M2 layer of series connectors 172 and fingers 174, 176 provided in a backplane layer) as Moslehi teaches providing the series interconnections in the same back contact layer pattern simplifies manufacturing steps by eliminating the additional step of individually stringing or tabbing the photovoltaic cells in series (Moslehi, [0098]).

Claim 9 is are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al (US 4,045,245), in view of Dorn et al (US 2008/0142071), and in view of Koyuncu et al (WO 2012171679A1, reference made to attached English machine translation) as applied to claims 1-2, 4-5, 7-8, 10-11 and 14-17 above, and further in view of Bentzen et al (US 2009/0283141).

Regarding claim 9 modified Coleman discloses the photovoltaic module according to claim 1, and although Coleman teaches wherein a first polarity surface part of the single layer back contact substrate is a single electrically conducting surface spanning the photovoltaic module surface (Coleman, C3/L15-33, Figs. 1-2 see: members 44, 46, 48, 50 can be portions of conductor 32 contacted to solar cell 18), and the at least one contact bridg
However, Bentzen teaches in solar cell design, solar cell semiconductor wafers can employ p-type substrates with n-doped surface emitter layers or alternatively have n-type substrates with p-doped surface emitter layers (Bentzen, [0022]).
Bentzen and Coleman are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Coleman in view of Bentzen such that the solar cells 18 of Coleman have n-type substrates and p-type surface emitters as taught by Bentzen (Bentzen, [0022]) as such a modification would have amounted to the use of a known solar cell design for its intended use in the known environment of a solar cell module to accomplish the entirely expected result of providing a solar cell for power production. Such a modification would result in a solar cell having a negative surface part of the single layer back contact substrate as a single electrically conducting surface spanning the photovoltaic module surface, and have the at least one contact bridg.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al (US 4,045,245), in view of Dorn et al (US 2008/0142071), and in view of Koyuncu et al (WO 2012171679A1, reference made to attached English machine translation) as applied to claims 1-2, 4-5, 7-8, 10-11 and 14-17 above, and further in view of Aiken et al (US 2015/0287865).

Regarding claim 12 modified Coleman discloses the photovoltaic module according to claim 1, but does not explicitly disclose wherein the negative surface part and/or the positive surface part comprise a plurality of polygon shaped surface elements.  
Aiken teaches a photovoltaic module having a negative surface part and a positive surface part comprising a plurality of polygon shaped surface elements (Aiken, [0050], [0059] Figs. 3-4 and 6A see: first conductive portion 108 and second conductive portion 107 each comprise a plurality of rectangular strip shaped elements or alternatively in Fig. 6A first conductive portion 208 comprises a plurality of square shaped portions). Aiken teaches the shape of the negative surface part and positive surface part of the back conductive support layer can be designed to optimize the surface area usage of the support to provide a maximum placement of solar cells (Aiken, [0024]).
Aiken and Coleman are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Coleman in view of Aiken such that the negative surface part and/or the positive surface part comprise a plurality of polygon shaped surface elements as taught by Aiken (Aiken, [0050], [0059] Figs. 3-4 and 6A see: first conductive portion 108 and second conductive portion 107 each comprise a plurality of rectangular strip shaped elements or alternatively in Fig. 6A first conductive portion 208 comprises a plurality of square shaped portions) as Aiken teaches the shape of the negative surface part and positive surface part of the back conductive support layer can be designed to optimize the surface area usage of the support to provide a maximum placement of solar cells (Aiken, [0024]).

Regarding claim 13 modified Coleman discloses the photovoltaic module according to claim 12, and Aiken discloses wherein the polygon shaped surface elements are interconnected by a line part in the single layer back contact substrate or by the at least one contact bridge (Aiken, [0059] Fig. 6A see: first conductive portion 208 comprises a plurality of square shaped portions interconnected by line portions).

Response to Arguments
Applicant's arguments filed 11 August 2022 have been fully considered but they are not persuasive.
Applicant argues on page 7 of the response dated 11 August 2022 that the prior art of Dorn does not teach “a single layer back contact substrate” as claimed in claim 1 citing paragraphs [0018] and [0038] of Dorn has both front (positive) and back (negative) terminals and thus does not teach “a single layer back contact substrate”.
Applicant’s argument has been fully considered but is not found persuasive as the embodiment cited in para [0038] of Dorn (embodiments of Figs. 3A-3B) are not relied upon in the present rejection, and thus applicant’s argument to this portion of Dorn is moot. Paragraph [0018] of Dorn discusses the general structure of solar cells usable with the photovoltaic module of Dorn and does not discuss back contact substrate structure. As recited in the above rejection of claim 1, paras [0039]-[0042] and Figs. 4A and 4E of Dorn disclose traces 5 and bus lines 7 formed on a flexible substrate shown as a single layer which is interpreted as meeting the limitations of the claimed single layer back contact substrate. Applicant’s further arguments to Dorn are moot in view of the new grounds of rejection recited above.
Applicant’s further arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726